         Case 1:18-cv-09031-DLC Document 83 Filed 10/30/19 Page 1 of 1


                                                              : ;~T_.,ECTRONI CALLY FILED
UNITED STATES DISTRICT COURT                                  t    r
                                                              11 ,:OC #:. _ _ _ _~-+-- -
                                                                      "'f   I




SOUTHERN DISTRICT OF NEW YORK
                                                              lj LATE FI LED: /6 ~0
                                                              I; .,
KATHRYN HYLAND et al.,
            Plaintiffs,
                                                18-CV-9031 (DLC) (BCM)
       -against-
                                                ORDER
NA VIENT CORPORATION et al. ,
            Defendants,

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference scheduled before Judge Moses on November 5, 2019, at 2:15

p.m., will now begin on November 5, 2019, at 1:30 p.m.

Dated : New York, New York
        October 30, 2019

                                          SO ORDERED.




                                          United States Magistrate Judge
